EXHIBIT 10(a)5


SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION


THE SOUTHERN COMPANY


Only non-employee directors are compensated for service on the Board of
Directors (the "Board") of The Southern Company.


Effective January 1, 2011, the pay components are as follows:


·  
Annual Cash Retainer Fee:
 
$100,000
 
·  
Committee Chair Annual Retainer:
 
$12,500
 
·  
Presiding Director Annual Retainer:
 
$12,500
 
·  
Annual Stock Retainer Fee:
 
$105,000 payable in deferred common stock units until Board membership ends
·  
Board Meeting Fees:
Meeting fees are not paid for participation in the initial eight meetings of the
Board in a calendar year.  If more than eight meetings of the Board are held in
a calendar year, $2,500 will be paid for participation in each meeting of the
Board beginning with the ninth meeting.




